USDC IN/ND case 1:20-cv-00388-DRL-SLC document 1 filed 11/02/20 page 1 of 4


                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE, INDIANA

  STACEY JENKINS                               )
                                               )
                           Plaintiff,          )
                                               )
                 v.                            ) CAUSE NO. 1:20-cv-388
                                               )
  CITY OF FORT WAYNE                           )
                                               )
                           Defendant,          )

                      COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, name-above, complains of act and omissions by the Defendant. In

  support of his Complaint and as cause of action against the Defendant, Plaintiff

  respectfully submits the following:

                                        JURISDICTION

     1. This suit is authorized and instituted pursuant to Title VII 42 U.S.C. § 2000e and

  42 U.S.C. § 1981 as amended by the Civil Rights Act of 1991; 28 U.S.C. §§ 1331 and

  1343 and Americans With Disabilities Act, 42 U.S.C.A. § 2000e-5.

     2. Plaintiff filed a charge with the Equal Employment Opportunity Commission

  (EEOC) and received a notice of right to sue on September 2, 2020.

                                          PARTIES

     3. Plaintiff is an African-American male and at all relevant times he resided in the

  Southern District of Indiana.

     4. Defendant is a corporation doing business in the State of Indiana in the Southern

  District of Indiana.
USDC IN/ND case 1:20-cv-00388-DRL-SLC document 1 filed 11/02/20 page 2 of 4


                                            FACTS

     5. Plaintiff began working for the Defendant in 2005.

     6. Plaintiff performed his job well.

     7. On September 26, 2018, Plaintiff filed a complaint of disability discrimination

  with the Indianan Disability Rights Department. As a result of the disability

  discrimination complaint, the City of Fort Wayne and Defendant entered into a

  Memorandum of Understanding.

     8. Per the Memorandum of Understanding, Plaintiff was to resign from his position

  and apply to appropriate and available position after a 30-day break in service. In

  addition, Plaintiff was to be awarded the position as long as he contacted the City

  Representative and met the minimum qualifications for the position.

     9.   Plaintiff applied to several positions after his 30-day break in service, contacted

  the City representative informing him that Plaintiff applied and met all of the minimum

  qualifications of the position.

     10. Plaintiff was not hired for any of the positions.

     11. Plaintiff was not even interviewed for any of the positions.

     12. Plaintiff was not hired due to his race.

     13. Plaintiff was not hired due to his disability.

     14. Plaintiff was not hired in retaliation for engaging in protected activity.

                                            COUNT I

     15. Plaintiff incorporates by reference paragraphs 1-14.

     16. Defendant, as a result of not hiring Plaintiff due to his race, violated 42 U.S.C. §

  1981.
USDC IN/ND case 1:20-cv-00388-DRL-SLC document 1 filed 11/02/20 page 3 of 4


                                          COUNT II

     17. Plaintiff incorporates by reference paragraphs 1-14.

     18. Defendant, as a result of not hiring Plaintiff due to his race, violated Title VII 42

  U.S.C. § 2000 et al.

                                          COUNT III

     19. Plaintiff incorporates by reference paragraphs 1-14.

     20. Defendant, as a result of not hiring Plaintiff due to his disability, violated

  Americans With Disabilities Act, 42 U.S.C.A. § 2000e-5.

                                          COUNT IV

     21. Plaintiff incorporates by reference paragraphs 1-14.

     22. Defendant, as a result of not hiring Plaintiff because he engaged in protected

  activity, violated Americans With Disabilities Act, 42 U.S.C.A. § 2000e-5.

     WHEREFORE, Plaintiff respectfully requests that the Court grant the following

     relief:

         A. Award Plaintiff back pay and benefits lost;

         B. Award Plaintiff compensatory damages for future pecuniary loss, emotional

               pain and suffering, inconvenience, mental anguish and loss of enjoyment of

               life;

         C. Award Plaintiff punitive damages;

         D. Award Plaintiff her cost in this action and reasonable attorney fees;

         E. Grant Plaintiff any other relief which is allowable under the circumstances of

               this case.


                                                                Respectfully Submitted
USDC IN/ND case 1:20-cv-00388-DRL-SLC document 1 filed 11/02/20 page 4 of 4




                                                               s//Amber K. Boyd
                                                               Amber K. Boyd #31235-49
                                                               Attorney for Plaintiff

                              REQUEST FOR JURY TRIAL

  Comes now the Plaintiff and requests that this cause be tried by a jury.


                                                               Respectfully Submitted


                                                               s//Amber K. Boyd
                                                               Amber K. Boyd #31235-49
                                                               Attorney for Plaintiff

  Amber K. Boyd #31235-49
  Amber Boyd Attorney at Law
  8510 Evergreen Avenue
  Indianapolis, in 46240
  (317) 210-3416
